FAGG, Circuit Judge,
dissenting.
I respectfully dissent. The interest advanced by the state statute is, in my opinion, of sufficient magnitude to justify an indirect burden on Quaring’s free exercise of religion. The majority, while recognizing that a photographic license requirement “plainly serves a legitimate and important state interest,” concludes that granting Quaring special dispensation from the requirement will not unduly hinder the state’s accomplishment of its legitimate objective. I cannot agree.
Nebraska’s photographic license requirement advances the state’s interest in public safety on the streets and highways by providing police officers in the field with an accurate and instantaneous means of identifying motorists. Significantly, a police officer arriving at the scene of an accident or stopping a vehicle in connection with a traffic violation or suspected criminal activity is assured that the individual displaying the license is in fact the individual to whom the license was issued. As noted in the majority opinion, the fact that 47 of the 50 states require a photographic driver’s license indicates the unique advantage derived from this instantaneous identifier.
The majority does not attempt to advance any less restrictive means of accomplishing the state’s compelling interest in “quick and accurate identification of motorists.” Rather, the majority states that in weighing the competing interests involved, it is necessary to consider whether granting “selective exemptions” to the state’s requirement would impair the state’s ability to achieve its objective. This approach simply ignores or casts aside the state’s legitimate interest in assuring instantaneous identification for all of its regular license holders. I am convinced that accommodation of Quaring’s religious practice by issuance of a driver’s license lacking a photographic identifier would “unduly interfere with fulfillment of the governmental interest.” United States v. Lee, 455 U.S. 252, 259, 102 S.Ct. 1051, 1056, 71 L.Ed.2d 127 (1982). “The ready certainty inherent in photographic identification would be lost.” Johnson v. Motor Vehicle Division, 197 Colo. 455, 593 P.2d 1363, 1365 (1979). To downplay the impact of granting selective exemptions to regular license holders, the majority attaches significance to the fact that Nebraska exempts certain categories of permittees and temporary licensees from the photograph requirement; however, the limitations placed upon these provisional operators deny any meaningful comparison with the state’s regular license holders.
I have no quarrel with the majority’s observation that. Quaring may experience daily inconvenience because she cannot drive a motor vehicle. Her difficulties, however, are not insurmountable and she is not the only person that has been faced with the need to make life-style adjustments precipitated by nonconformity with driver’s license requirements. Not insignificantly, and as the majority notes, Quar-ing’s religious beliefs are “unusual in the twentieth century” and “the photographic requirement in no way compels Quaring to act in violation of her conscience.” I cannot say that the state’s legitimate requirement of a photographic identifier has placed impermissible pressure on Quaring to modify her behavior and violate her beliefs to the end of obtaining driving privileges upon the roadways of Nebraska.
“[W]e are a cosmopolitan nation made up of people of almost every conceivable religious preference. * * * Consequently, it cannot be expected, much less required, that legislators enact no law regulating conduct that may in some way result in * * *1129disadvantage to some religious sects * * *.” Braunfeld v. Brown, 366 U.S. 599, 606, 81 S.Ct. 1144, 1147, 6 L.Ed.2d 563 (1961). In my view the state’s compelling interest in having a photographic verification of identity upon its driver’s licenses outweighs the incidental burden on Quaring’s free exercise of religion. This is an instance where a religious belief must yield to the common good. I would reverse.